DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
What is claimed is:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6,7,9-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansari et al. (US 2018/0235005 A1).
 	Regarding claim 1, Ansari discloses a method for channel occupancy time (COT) sharing by a device of a wireless communication network, the method comprising: generating, by the device, a clear channel assessment (CCA) indication, the CCA indication indicating whether a second device of the wireless communication network is commanded to perform a channel sensing procedure to detect an energy level in a channel during an interval between a first transmission period and a second transmission period (¶[0008]), the first transmission period is used by the device to transmit to the second device, and the second transmission period is used by the device to receive a transmission from the second device; and transmitting, by the device, the CCA indication to the second device during the first transmission period (figure 17).	
 	Regarding claim 2, Ansari discloses a base station of the wireless communication network (¶[0108]) and wherein transmitting the CCA indication to the second device during the first transmission 

 	Regarding claim 3, Ansari discloses wherein the device comprises a user station of the wireless communication network, the second device comprises a base station of the wireless communication network, and wherein generating by the user station the CCA indication comprises receiving by the user station the CCA indication inside of downlink channel information used to schedule downlink transmission by the base station (¶[0108],¶[0055]).

 	Regarding claim 4,  Ansari discloses  wherein generating the CCA indication comprises: asserting the CCA indication when a duration of the transmission from the second device is greater than or equal to a threshold duration; or de-asserting the CCA indication when the duration of the transmission from the second device is less than the threshold duration (¶[0033], wherein the threshold is configureable, ¶[0051]wherein the duration of the CCA includes the threshold duration).

Regarding claim 6,  Ansari discloses wherein the device comprises a user station of the wireless communication network, the second device comprises a base station of the wireless communication network, and wherein the method further comprises transmitting by the user station to the base station during the first transmission period information on a transmit power used in an uplink transmission from the user station to the base station (¶[0140],¶[0039]).

 	Regarding claim 7,  Ansari discloses a method for channel occupancy time (COT) sharing by a device of a wireless communication network, the method comprising: decoding, by the device, a clear channel assessment (CCA) indication received from a second device of the wireless communication 
Regarding claim 9, Ansari discloses performing, by the device, the channel sensing procedure to detect the energy level in the channel during the interval between the first transmission period and the second transmission period when a duration of a transmission from the device to the second device is greater than or equal to a threshold duration; or transmitting, by the device, to the second device the transmission during the second transmission period without performing the channel sensing procedure when the duration of the transmission is less than the threshold duration (figure 17).

 	Regarding claim 10, Ansari discloses a device of a wireless communication network, comprising: at least one antenna; at least one radio, wherein the at least one radio is configured to communicate with a second device of the wireless communication network using the at least one antenna; and at least one processor coupled to the at least one radio, wherein the at least one processor is configured to perform operations for channel occupancy time (COT) sharing comprising: generating a clear channel assessment (CCA) indication, the CCA indication indicating whether the second device is commanded to perform a channel sensing procedure to detect an energy level in a channel during an interval between a 

 	Regarding claim 11,  Ansari discloses wherein the device comprises a base station of the wireless communication network and wherein the operations for transmitting the CCA indication to the second device during the first transmission period comprises transmitting the CCA indication inside of downlink channel information used to schedule uplink transmission by the second device (¶[0003],¶[0055]).

 	Regarding claim 12,  Ansari discloses 12. The device of claim 10, wherein the device comprises a user station of the wireless communication network, the second device comprises a base station of the wireless communication network, and wherein the operations for generating the CCA indication comprises receiving by the user station the CCA indication inside of downlink channel information used to schedule downlink transmission by the base station (¶[0108],¶[0055]).

Regarding claim 13,  Ansari discloses wherein the operations for the COT sharing further comprises: asserting the CCA indication when a duration of the transmission from the second device is greater than or equal to a threshold duration; or de-asserting the CCA indication when the duration of the transmission from the second device is less than the threshold duration(¶[0033], wherein the threshold is configurable, ¶[0051]wherein the duration of the CCA includes the threshold duration)


claim 14,  Ansari discloses wherein the operations for generating the CCA indication further comprises: de-asserting the CCA indication when the CCA indication has been asserted in an interval having a duration prior to the first transmission (¶[0033], wherein the threshold is configurable, ¶[0051]wherein the duration of the CCA includes the threshold duration)
 	Regarding claim 15, Ansari discloses -wherein the device comprises a user station of the wireless communication network, the second device comprises a base station of the wireless communication network, and wherein the operations for the COT sharing further comprises transmitting by the user station to the base station during the first transmission period information on a transmit power used in an uplink transmission from the user station to the base station (¶[0140],¶[0039]).


.

 	Regarding claim 18, Ansari discloses  wherein the operations for the COT sharing further comprises: performing the channel sensing procedure to detect the energy level in the channel during the interval between the first transmission period and the second transmission period when a duration of a transmission from the device to the second device is greater than or equal to a threshold duration; or transmitting to the second device the transmission during the second transmission period without performing the channel sensing procedure when the duration of the transmission is less than the threshold duration (figure 17). 
 	Regarding claim 19, Ansari discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for channel occupancy time (COT) sharing by a device of a wireless communication network, the operations comprising: generating a clear channel assessment (CCA) indication, the CCA indication .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,8,16,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of WANG (US 2017/0086226 A1, hereinafter WANG).

 	Regarding claim 5,  Ansari discloses all subject matter of the claimed invention with the exception of wherein generating the CCA indication comprises:de-asserting the CCA indication when the CCA indication has been asserted in an interval having a duration prior to the first transmission period. WANG discloses wherein generating the CCA indication comprises:de-asserting the CCA indication when the CCA indication has been asserted in an interval having a duration prior to the first transmission period (¶[0033]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the decoding as disclosed by 


 	Regarding claim 8, Ansari discloses all subject matter of the claimed invention with the exception of transmitting, by the device, to the second device during the second transmission in responsive to determining that the CCA indication is de-asserted. WANG discloses transmitting, by the device, to the second device during the second transmission in responsive to determining that the CCA indication is de-asserted(¶[0033]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the decoding as disclosed by Wang along with the system of Ansari. The decoding may be implemented  through software. The motivation for utilizing the decoding is to provide the system with information from the CCA (¶[0033]).

 	Regarding claim 16,  Ansari discloses a device of a wireless communication network, comprising:
at least one antenna; at least one radio, wherein the at least one radio is configured to communicate with a second device of the wireless communication network using the at least one antenna; and
at least one processor coupled to the at least one radio, wherein the at least one processor is configured to perform operations for channel occupancy time (COT) sharing comprising: ; determining whether the CCA indication indicates a channel sensing procedure; performing the channel sensing procedure to detect an energy level in a channel during an interval between the first transmission period and a second transmission period in response to determining that the CCA indication is asserted; determining whether the energy level exceeds an energy detect threshold; refraining from transmitting to the second device during the second transmission period in response to determining that the energy level is 
	Regarding claim 20 ,  Ansari discloses a  non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for channel occupancy time (COT) sharing by a device of a wireless communication network, the operations comprising: determining whether the CCA indication indicates a channel sensing procedure; performing the channel sensing procedure to detect an energy level in a channel during an interval between the first transmission period and a second transmission period in response to determining that the CCA indication is asserted (¶[0008]); determining whether the energy level exceeds an energy detect threshold; reframing from transmitting to the second device during the second transmission period in response to determining that the energy level is equal to or exceeds the energy detect threshold; and transmitting to the second device during the second transmission period in response to determining that the energy level is less than the energy detect threshold (figure 17).
Ansari does not disclose decoding a clear channel assessment (CCA) indication received from a second device during a first transmission period. Wang discloses decoding a clear channel assessment (CCA) indication received from a second device during a first transmission period (¶[0033]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari and Wang in view of Schmidl et al (US 2011/0051706 A1, hereinafter Schmidl).

 Regarding claim 17,  Ansari and Wang disclose all subject matter of the claimed invention with the exeption of wherein the operations for the COT sharing further comprises: transmitting to the second device during the second transmission in responsive to determining that the CCA indication is [de-asserted. Schmidly discloses wherein the operations for the COT sharing further comprises: transmitting to the second device during the second transmission in responsive to determining that the CCA indication is de-asserted (¶[0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463